Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 August 16, 2021

The Court of Appeals hereby passes the following order:

A21A1125. DENZEL TATE HAYWOOD v. THE STATE.

      This case was docketed by this Court on March 3, 2021. The Appellant’s brief
and enumeration of errors were originally due on March 23, 2021. On March 23, the
Appellant filed a motion for extension of time. In an order dated March 24, 2021, we
granted an extension until April 19, 2021. On April 19, the Appellant filed a second
motion for extension of time, which we granted on April 21, extending the time in
which to file an enumeration of errors and brief until April 29, 2021. As of the date
of this order, the Appellant still has not filed a brief and enumeration of errors. The
filing is 109 days late. Accordingly, this appeal is hereby deemed abandoned and
DISMISSED pursuant to Court of Appeals Rule 23 (a). See also Court of Appeals
Rule 13.


      Because the Appellant was represented by counsel before the trial court, he is
informed of the following in accordance with Rowland v. State, 264 Ga. 872, 875-876
(2) (452 SE2d 756) (1995): This appeal has been dismissed because you failed to file
a timely brief and enumeration of errors. If you still wish to appeal, you may petition
the trial court for leave to file an out-of-time appeal. If the trial court grants your
request, you will have 30 days from the entry of that order to file a notice of appeal
referencing your conviction. If the trial court denies your request, you will have 30
days from the entry of that order to file a notice of appeal referencing the denial of
your request for an out-of-time appeal.


      The Clerk of Court is DIRECTED to send a copy of this order to the Appellant
and to his attorney, and the latter also is DIRECTED to send a copy to the Appellant.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        08/16/2021
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                      , Clerk.